Filed 3/16/22 P. v. Macias CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                         G060459

           v.                                                           (Super. Ct. No. 21CF0329)

 HECTOR MAC MACIAS,                                                     OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Carlton
P. Biggs, Judge. Dismissed.
                   Robert L. Hernandez, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
                                                      *      *      *
              Hector Macias appeals after conviction on his negotiated plea of guilty.
Macias was charged by felony complaint with five counts: (1) possession of a firearm by
a felon (Pen. Code, § 29800, subd. (a)(1)); (2) possession of ammunition by a prohibited
person (Pen. Code, § 30305, subd. (a)(1)); (3) possession of a controlled substance
(Health & Saf. Code, §11377, subd. (a)); (4) possession of controlled substance
paraphernalia (Health & Saf., § 11364, subd. (a)); and (5) driving on a suspended license
(Veh. Code, § 14601.1, subd. (a)). The complaint also alleged that Macias previously
had been convicted in Los Angeles County of a felony, a violation of Penal Code section
245, subdivision (a)(4).
              Macias entered a negotiated plea to counts one, two, and five and admitted
the prior conviction. The court sentenced Macias to formal probation for a period of two
years and ordered appellant to serve 365 days in county jail with credit for 230 days
(115 actual days and 115 days for conduct). Macias filed a notice of appeal and request
for certificate of probable cause (Pen. Code. § 1237.5.) The trial court denied the request
for certificate of probable cause.
              We appointed counsel to represent appellant on appeal. Counsel filed a
brief under the procedures outlined in People v. Wende (1979) 25 Cal.3d 436 (Wende)
and Smith v. Robbins (2000) 528 U.S. 259 (Smith). We have examined the record and
found no arguable issue. On December 6, 2021, appellant was given 30 days to file
written argument in his own behalf. That period has passed, and we have received no
communication from appellant.
              In his request for a certificate of probable cause, Macias asserted that his
counsel had failed to advise him that his plea could result in a finding of violation of
probation on his prior conviction. The record demonstrates that Macias was advised by
the plea form and his counsel that this could be a consequence of his plea. As a potential
ground for appeal, this claim does not survive his guilty plea and the failure to obtain a

                                              2
certificate of probable cause. (See In re Chavez (2003) 30 Cal.4th 643, 650-651; People
v. Mendez (1999) 19 Cal.4th 1084, 1096-1098.)
              We have examined the entire record and are satisfied that Macias’s counsel
has complied fully with counsel's responsibilities. (Smith, supra, 528 U.S. at pp. 277-284;
People v. Wende, supra, 25 Cal.3d at p. 443.) However, because Macias pled guilty and
failed to obtain a certificate of probable cause, the notice of appeal is not operative and
the appeal must be dismissed.
              The appeal is dismissed.




                                                  ZELON, J.*

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                              3